Eddie Lee Savage, Jr. v. State of Maryland, No. 82, September Term, 2016. Opinion by
Greene, J.

CRIMINAL JUSTICE—FRYE-REED—OPINION OF NEUROPSYCHOLOGIST

The Frye-Reed test applies to evaluate expert testimony that is based on a scientific method or
technique. The basis of the expert’s opinion must first be shown to be generally accepted as
reliable within the expert’s particular scientific field. Upon the threshold determination by
the trial judge that the opinion is generally accepted within the relevant scientific community,
the expert must then provide an analytical bridge between the accepted science which forms
the basis of the expert’s opinion and the expert’s ultimate conclusions in the particular case.
In this case, the “analytical gap” between the expert’s review of a Personality Assessment
Inventory of Petitioner and the expert’s conclusions about Petitioner’s conduct, which were
proffered as part of an imperfect self-defense argument, did not adequately reflect the data
and information available to him. The expert did not provide adequate details to explain how
his analysis of the Personality Assessment Inventory of Petitioner provided the information to
form his conclusion, separate from Petitioner’s self-reporting, of Petitioner’s conduct.

CLOSING ARGUMENT—FIFTH AMENDMENT—RIGHT TO REMAIN SILENT

Generally, parties are granted wide latitude during closing argument except that counsel’s
summation may not abridge a defendant’s constitutional right to remain silent. Where a
prosecutor’s closing argument comments upon a conflicting story of a witness, the
Petitioner’s Fifth Amendment right to remain silent is not abridged because the focus of the
prosecutor’s comments were on the witness’s testimony rather than the defendant’s
testimony.
Circuit Court for Wicomico County
Case No. 22-K-13-000535
Argued: April 4, 2017                     IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                                         No. 82

                                              September Term, 2016

                                    ______________________________________

                                            EDDIE LEE SAVAGE, JR.

                                                           v.

                                             STATE OF MARYLAND


                                         Barbera, C.J.
                                         Greene,
                                         Adkins,
                                         McDonald,
                                         Watts,
                                         Hotten,
                                         Getty,

                                                      JJ.
                                    ______________________________________

                                               Opinion by Greene, J.
                                      Barbera, C.J., Adkins and McDonald, JJ.,
                                                       concur.
                                    ______________________________________

                                         Filed: August 4, 2017
      A jury in the Circuit Court for Wicomico County convicted Eddie Lee Savage, Jr.

(“Petitioner”) of second degree murder, attempted second degree murder and associated

offenses stemming from an assault on Kenneth and Joshua Sparks. The Circuit Court

sentenced Mr. Savage to 30 years for second degree murder conviction, 30 years for

attempted second degree murder, and one year for reckless endangerment, to be served

consecutively. For sentencing purposes, the convictions for attempted second degree

murder and reckless endangerment were merged with his conviction for second degree

murder. The Court of Special Appeals upheld all but one of Petitioner's convictions in an

unreported opinion, and he sought further review in this Court. We granted certiorari in

this case to examine the proper scope for the threshold evaluation of expert scientific

evidence, as set forth in Frye v. United States, 54 App. D.C. 46, 293 F. 1013 (1923), and

adopted by this Court in Reed v. State, 283 Md. 374, 391 A.2d 364 (1978), the “Frye-

Reed” test. As we explain below, we shall affirm.

                      FACTUAL AND PROCEDURAL BACKGROUND

      The underlying facts as recited by the Court of Special Appeals in its unreported

opinion are essentially undisputed:

             On July 7, 2013, at approximately 6:30 p.m., Tynise Sparks arrived
      at the home of [Mr. Savage], along with Joshua Sparks, her husband, and
      Kenneth and Belinda Sparks, Joshua Sparks’s parents. . . . Tynise intended
      to pick up her three children, two of whom were fathered by [Mr. Savage].
      Tynise and [Mr. Savage] did not have a formal custody arrangement, but,
      prior to the events of July 7, 2013, Tynise allowed [Mr. Savage] access to
      the children at his convenience. On July 7, Tynise had arranged to pick up
      the children with Heather Morton, [Mr. Savage’s] fiancé.

             Upon arriving at the residence, Tynise parked at the end of the
       driveway, and remained in the vehicle, along with Joshua, Kenneth, and
       Belinda. [Mr. Savage] was standing in the driveway repairing Heather’s
       vehicle with Joel Hills. The [Sparks’s] sat in the car for several minutes
       before the children exited the house. [Mr. Savage] then approached the
       passenger side of the Sparks’s vehicle, where Joshua was sitting, and
       initiated the altercation that culminated in Kenneth’s death.

              [Mr. Savage] began by shouting at Joshua, informing him that he
       was not welcome on his property, and eventually reached into the vehicle
       and struck him. Joshua proceeded to exit the vehicle, followed closely by
       Belinda, who was seated in the rear passenger seat. [Mr. Savage] and
       Joshua proceeded to argue, and Belinda threw beer on [Mr. Savage]. By
       this time, Heather had come to the front yard, and, with Joel Hills, was
       attempting to restrain [Mr. Savage]. Simultaneously, Tynise and Kenneth
       exited the vehicle, and attempted to get Joshua and Belinda to return to the
       car. As Heather and Hills pulled him back towards the garage, [Mr.
       Savage] brandished a knife.

             As [Mr. Savage] briefly disappeared into the house, he emerged
       from his house, carrying a gun. [Mr. Savage] walked down the steps of his
       home and began to run across the yard while firing shots at Joshua. As
       [Mr. Savage] was firing, Joshua ran to take cover behind his vehicle.

               In total, [Mr. Savage] fired three shots, one of which struck Kenneth
       in the head, inflicting mortal injuries.

              [Mr. Savage] then fled the scene, and surrendered himself to police
       on the following day. Before fleeing, he gave the handgun to Hills.

We shall recite additional facts below as they pertain to our discussion of the issues

before us.

       On August 5, 2013, a grand jury sitting in Wicomico County returned an

indictment in 19 counts charging Petitioner with first degree murder, attempted first

degree murder, and a number of related offenses arising out of the incident that took




                                           2
place at his home in Delmar.1 Petitioner pled not guilty and elected a trial by jury. Prior

to trial, the court conducted a Frye-Reed hearing.

                                      Frye-Reed Hearing

       On January 15, 2014, Petitioner filed a pre-trial notice of intent to offer the

testimony of Dr. William Garmoe (“Dr. Garmoe”), a board-certified neuropsychologist,

who would “testify regarding the psychological and cognitive effects of [Petitioner’s]

past brain injury and trauma” due to the effects of gunshot wounds he suffered in 2003.

The State responded by requesting a Frye-Reed hearing to address the prosecution’s

“significant concerns regarding the reliability and general acceptance of Garmoe’s

methods, and likely his opinion[.]”

       At the pre-trial Frye-Reed hearing, the defense offered that Dr. Garmoe would

specifically testify on the basis of a report that he had prepared following his interview of

Petitioner and the administration of various tests. Dr. Garmoe explained in detail his

method for assessing and examining Petitioner:

       In my examination I did a number of things. I reviewed his records
       because there was a concern about the injury he had had and what affects
       that injury may have had, I reviewed the medical records. And in
       reviewing his medical records that’s where it was clear to me in the medical
       records that at the time he had sustained the gunshot wound to the face that
       there also had been an injury to his brain. And that basis came from in the
       records the indication that he had suffered a subarachnoid hemorrhage, a
       subdural hematoma, and also swelling in the brain, which are hallmark
       signs that there had been an injury to the brain.

1
  “Under Maryland law, murder remains a common law crime that, by statute, has been
divided into two degrees.” See Mitchell v. State, 363 Md. 130, 146–47, 767 A.2d 844,
853 (2001). See Md. Code (2002, 2012 Repl. Vol.), §§ 2-201 to 2-204 of the Criminal
Law Article.

                                            3
Following the review of Petitioner’s medical records, Dr. Garmoe then decided to

conduct:

       A neurophysiological battery [which is] a comprehensive assessment that
       looks at . . . intellect, thinking and memory, attention, processing speed,
       what we call executive abilities, meaning the capacity to think through
       complex problems or novel problems, mental flexibility and psychological
       well-being. And it’s designed to use standardized validated measures so
       that it’s not just my opinion that’s generating these scores, but they are
       actually formal scores that are generated and very often, in many cases
       there’s computer programs that translate the scores into their kind of the
       what we call the standard scores that help us to judge the outcome of the
       assessment.

With respect to the specific tests he administered, Dr. Garmoe referred the court to the

list of tests set forth in his report:

       Tests Administered: Test of Premorbid Functioning (TOPF); Wechsler
       Adult Intelligence Scale – 4th Edition (WAIS-IV); Trails A&B; Controlled
       Oral Word Association Test (COWALT); Wisconsin Card Sorting Test
       (WCST); Rey Auditory-Verbal Learning Test (RAVLT); Wechsler
       Memory Scale – 4th Edition (WMS-IV) – partial; Rey-Osterrieth Complex
       Figure; Test of Memory Malingering (TOMM); Advanced Clinical
       Solutions effort measures; Personality Assessment Inventory (PAI).

Based on his testing and evaluation of Petitioner, Dr. Garmoe’s conclusions set forth the

view that:

       Given the residual cognitive and psychological effects of his T[raumatic]
       B[rain] I[njury] [(“TBI”)], under such conditions of chaos and stress Mr.
       Savage would be more likely to perceive himself to be facing an imminent
       threat and have greater difficulty controlling his reactions.

Dr. Garmoe’s report continued that:

       Mr. Savage views the world through an untrusting and suspicious
       perspective, and often is hyper-vigilant to possible threats.



                                          4
       When the Circuit Court inquired about the purpose for which Dr. Garmoe’s

opinion would be admitted, defense counsel indicated Petitioner’s theory of self-defense:

       [DEFENSE COUNSEL]: The testimony at the time of trial is from a board
       certified clinical neuropsychologist, Dr. William Garmoe. He conducted a
       battery of tests on the Defendant, Mr. Savage, and has reached an opinion
       related to Mr. Savage’s psychological profile but also a brain injury and the
       effect that that had on Mr. Savage. It is in preparation of a potential self-
       defense and imperfect self-defense argument in this case. And the
       consistency of his findings and his assessment of the Defendant with what I
       believe will be the Defendant’s testimony as to his perception the day of the
       event, if that makes sense.

       THE COURT: So you’re saying it’s relevant—if it passes the Frye-Reed
       test you’re saying it’s relevant and material with respect to imperfect self-
       defense.

The Circuit Court inquired, for clarification, whether Dr. Garmoe’s conclusions were

intended to establish a “Not Criminally Responsible” defense.2            “It’s not an NCR

defense,” defense counsel replied. Instead, she explained:

       It is what I expect based on his report his opinion to be is that the cognitive
       effects of the brain injury have affected his ability to process complex
       situations, I guess[.] . . . But coupled with the psychological effects of that
       particular injury and the circumstances of that injury, which is a different
       part of the testing, I believe, that he is very untrusting, suspicious and has a
       tendency to be hyper-vigilant to threats.

Defense counsel then elaborated on how the expected testimony would factor in

establishing imperfect self-defense:

       Because imperfect self-defense relies solely on his honest and subjective
       belief of the situation, then it is important for the jury to perhaps understand
       why that might be his belief, that there is actually a physical component to

2
  See Md. Code (2001, 2008 Repl. Vol., 2016 Supp.), §§ 3-109 to 3-123 of the Criminal
Procedure Article. We disagree with the State’s argument that Dr. Garmoe’s opinions are
relevant to this defense, and not the imperfect self-defense theory put forth by the
defense.
                                            5
       the idea that he may have that honest subjective belief. If there is an actual
       diagnosis that explains why someone would believe that, I think it is
       necessary for the jury to hear that, it is important for them to understand
       that that is a possible honest belief on the part of the Defendant.

                                    *      *       *

       What he would say is that Mr. Savage perceived threats as imminent based
       on the cognitive and psychological effects of his traumatic brain injury, I
       believe is what he just said his opinion was.

       With respect to Dr. Garmoe’s qualifications as an expert, Dr. Garmoe, the sole

witness at the pre-trial hearing, testified that he had been qualified as an expert in the

field of neuropsychology in a number of Maryland civil and criminal cases. Although the

prosecutor argued that Dr. Garmoe was not qualified to render any relevant diagnoses,

such as a traumatic brain injury, his qualifications as a board-certified neuropsychologist

were not in dispute, and the Circuit Court indeed qualified him as an expert in that field.

       When defense counsel inquired of Dr. Garmoe whether “all of the tests [he was]

going to talk about . . . [were] novel tests or . . . new[,]” Dr. Garmoe emphasized that

none of the tests or measures that he employed “are novel new tests or are used outside of

the way in which they would be typically used in the neuropsychological assessment.”

Dr. Garmoe also explained that his examination and testing approach of Petitioner “is

very consistent with what [he] would typically use as well as what [his] colleagues, [his]

colleague neuropsychologists would use in doing this type of assessment.” When asked

whether his conclusions were “accurate to any degree of scientific certainty[,]” Dr.

Garmoe was confident in his assessment:

       Yes. I’m confident in that, and what would elaborate with that is one of the
       first things I look at when I do this kind of assessment is can I trust the data,

                                               6
      are these data valid[?] . . . So we look at the tests that I’m calling the
      performance validity measures to see. . . . So what the testing results
      showed is that he is having difficulties with his processing speed, he’s
      slower at processing information. There are ways in which he has
      decreased flexibility of his thinking and he has some deficits in new
      learning and recent memory. Very consistent with the things he reported to
      me in terms of the cognitive symptoms that he experiences on a day to day
      basis.

Dr. Garmoe explained what he considered in formulating his assessment in this case:

      What I considered for that were the things that he told me, the descriptions
      he gave me about his own functioning, my assessment of his current
      presentation as he was right in front of me, and then also what he looked
      like on instruments such as the PAI, so what that shows about his
      psychological state. Because sometimes a person will tell you one thing or
      they’ll say they’re feeling one thing but if you examine it in a less direct
      way you may get information that is different from what they tell you
      directly. Sometimes different from what they even consciously recognize
      of themselves.

      The court again inquired of counsel what the defense sought to establish with Dr.

Garmoe’s testimony. Defense counsel elaborated in more detail, tracking the language in

Dr. Garmoe’s conclusions:

      I believe it would be the statement that he gave regarding the cognitive and
      psychological effects of the traumatic brain injury that under conditions of
      chaos and stress Mr. Savage is more likely to perceive himself to be facing
      an imminent threat and have greater difficulty controlling his reaction.

                                     *        *   *

      Mr. Savage views the world through an untrusting and suspicious
      perspective, is often hyper-vigilant to possible threats.

      Following cross-examination of Dr. Garmoe by the prosecution, the Circuit Court

inquired about the foundations of Dr. Garmoe’s conclusions, and whether the doctor’s

method and its application were the subject of any professional disagreement:



                                          7
       THE COURT: Now I guess I’m going to go back to the same thing. How
       long has this technique been around, look at the medical data, then do the
       neuropsychological testing, then arrive at a conclusion? How long have
       psychologists been doing this?

       THE WITNESS: Probably the strongest burst of neuropsychology came
       after World War II when there were lots of wounded soldiers coming back.

                                      *         *    *

       And traumatic brain injuries. All the brain injuries from the war, that’s
       where the clinical discipline—the academic discipline has been around but
       that’s when the clinical discipline most strongly developed.

       If you look in terms of the judicial kind of the forensic realm, the growth of
       neurosurgery testifying within criminal cases over the last 15 years has
       been exponential.

       THE COURT: And one of the tests, of the things the Judge has to do is –
       the thing the Judge has to do is see that this approach has been accepted by
       the scientific community at large, in your scientific community. Usually
       that’s proven by peer reviews, studies, literature, but your attorney is not
       proffering any articles that have been written on this topic. I mean is there
       literature?

       THE WITNESS: I would be happy, I actually have a text with me I’d be
       happy for us to copy the chapter for that and leave it for you that really lays
       that out.[3]

       THE COURT: Has it even been debated at your psychological conferences?

       THE WITNESS: It’s debated endlessly.

                                      *         *    *

       But it’s my opinion that the scientific evidence supports the use of
       neuropsychological methods within this realm. And in the particular
       expertise we bring, in addition to our training as psychologists, our
       standardized measures and measures that are there to detect whether
       somebody is trying to appear other than they really are.
3
 There is no indication that any supporting material, including the text referred to by Dr.
Garmoe, was proffered at the hearing. We have the advantage of reviewing academic
and scholarly articles submitted by Petitioner’s able appellate counsel. This literature, of
course, was not mentioned by Dr. Garmoe.
                                            8
       Asked by the court whether Dr. Garmoe was rendering an opinion with respect to

Petitioner’s state of mind on the day of the events of this case, defense counsel clarified

the defense’s theory regarding his anticipated testimony:

       [T]he doctor is not . . . giving the jury the impression that he can predict
       what [Mr. Savage] was thinking at that time. The Defendant would have
       already testified as to what his state of mind was. All the doctor is doing is
       giving an opinion as to his psychological state of mind, generally, not on
       that particular day but in this case I think it’s particularly important because
       the brain injury occurred prior to this event, the testing occurred after this
       event. The brain injury existed at the time of the event. The effects of the
       brain injury most likely existed at the time of the event since they existed a
       few months later and they occurred several years ago.

                              Frye-Reed Ruling and Trial Testimony

       On February 3, 2014, the Circuit Court filed its opinion, ruling that the Frye-Reed

test had not been met, and precluded Dr. Garmoe from offering the disputed opinion as to

how someone reacts in a situation of “chaos and stress” at trial. The hearing judge

explained in his Order:

       Dr. Garmoe has reviewed Defendant’s medical records; he has interviewed
       Defendant; he has submitted Defendant to a battery of psychological tests
       from which he has derived extensive data. All of this, plus his underlying
       assumption that Defendant suffered a TBI in 2003, leads him to conclude
       how Defendant will react in a time of “chaos and stress.”

       Neither Dr. Garmoe nor Defendant, through counsel, offers any peer review
       studies or other literature from the neuropsychological community to
       substantiate the validity of this bipodal approach. Neither Dr. Garmoe nor
       defense counsel has identified any circuit court in Maryland or, for that
       matter, any state court in the country which has accepted such a
       methodology to show how someone reacts in a situation of “chaos and
       stress.” The Frye-Reed test has not been met.

       The Circuit Court’s Order specified that Dr. Garmoe would not be excluded from

testifying at trial but the court cabined his testimony:

                                             9
      The fact that the above-mentioned opinions of Dr. Garmoe will be excluded
      at trial does not mean that he cannot testify. Counsel will keep in mind that
      Dr. Garmoe is not competent to reconstruct [Mr. Savage’s] emotions at a
      specific time and therefore he may not express an opinion as to what belief
      or intent [Mr. Savage] harbored at the time of his alleged crime.

      The case went to trial, and while Dr. Garmoe was permitted to testify, his

testimony was constrained by the trial court’s Frye-Reed ruling. At trial, the following

exchange took place during the doctor’s testimony:

       [DR. GARMOE]: Sure. What the personality assessment inventory
      showed is that—well, one thing it showed is that Mr. Savage is an
      individual who has a higher than—he has a higher level of concern for
      physical functioning, higher level of focus on physical symptoms than most
      people would. It’s not unusual to see that in an individual who has had
      some type of a major medical condition or a major neurological insult.
      There’s a greater focus on the way his body is working, the physical
      symptoms that he’s reporting than most people would have.

                                    *         *       *

      What it also showed when you look at the other scales is that he is
      somebody who has experienced a lot of anxiety and tension on a regular
      basis, and that he tends to view the world in untrusting—

      [PROSECUTOR]: Objection.

      THE COURT: Well, the basis for the objection is what?

      [PROSECUTOR]: Is that the opinion that was excluded by Your Honor’s
      order of February 3, 2013?

                                   *      *       *

      THE COURT: Well, it was, so sustained. Ask another question.

                Closing Argument – Alleged Prosecutorial Misconduct




                                          10
       At trial, during the State’s closing argument, the prosecutor suggested that the

testimony of Mr. Savage’s friend, Joel Hills, defied common sense, thus undermining Mr.

Savage’s theory of self-defense. Specifically, Petitioner points to the following remarks:

       [PROSECUTOR]: The Defendant and Joel Hills would have you believe
       that Kenneth Sparks was the aggressor.

                                       *    *      *

              Joel Hills, the man that wants you to believe that Josh and Kenny
       Sparks were aggressive or advanced on the Defendant, remember he’s the
       same man, ladies and gentlemen, that not once tried to take the knife or the
       gun or calm the Defendant. He did take him into the house, but he did
       nothing beyond that. Joel Hills is the same man that not once called 911,
       not once had anyone else call 911. He not once aided Kenneth Sparks or
       the Spark’s family, and he didn’t aid Heather getting those children into the
       truck.

              Joel Hills is the same man who aided the Defendant’s escape, led the
       Defendant out the back, over the fence, and we know for the first time
       yesterday how the gun got wiped clean. The Defendant said he gave the
       gun to Joel Hills. Joel Hills is the one that dropped it, after he wiped it.

              Take your common sense back there, ladies and gentlemen. I’m
       going to give you a hypothetical. Diane, your Bailiff, is at her house.
       Debbie, the Court Reporter, is at Diane’s house. They are drinking hot tea
       and watching soap operas. I break and enter their house. Diane shoots and
       kills me because I break and enter. The first time that the police hear about
       my breaking and entering, the first time that the police hear about Diane’s
       defense, the defense of herself and her property and her friend Debbie, will
       not be at her murder trial. Why? Because that defies all logic. Because at
       least Debbie would have told them initially.

       Defense counsel objected, reasoning that the prosecutor was “questioning the

Defendant’s Fifth Amendment right to remain silent.” After the trial court overruled the

objection, the prosecutor continued:

       [PROSECUTOR]: Because Debbie would have told the police Diane did it
       in self-defense. Diane did what she had to do, and Diane would have
       stayed. We don’t have that here because that’s not how it went down.

                                           11
       The Defendant and Joel Hills have concocted details to aid in this theory,
       which is only a theory and not the reality of self-defense. You didn’t hear
       them until yesterday.

       Following his convictions by the jury and sentencing by the court. Petitioner

noted a direct appeal to the Court of Special Appeals.

                         The Court of Special Appeals’ Opinion

       Petitioner took issue with the Circuit Court’s Frye-Reed ruling and also alleged

sufficiency errors with respect to his conviction for reckless endangerment and trial errors

related to the State’s closing argument.        In rejecting Petitioner’s challenge to the

constraints placed on Dr. Garmoe’s testimony, the intermediate appellate court first

discounted Petitioner’s assertion that an examination of Dr. Garmoe’s opinions fell

outside the scope of Frye-Reed.      The Court of Special Appeals, citing Chesson v.

Montgomery Mutual Insurance Co., 434 Md. 346, 380, 75 A.3d 932, 951 (2013) and

Blackwell v. Wyeth, 408 Md. 575, 617–18, 971 A.2d 235, 260 (2009), reasoned that

“[t]he notion that medical opinion testimony is categorically immune from a Frye-Reed

challenge is no longer the law in Maryland, if, indeed, it ever was.” The intermediate

appellate court then dismissed Petitioner’s contention that the hearing judge had further

erred on the merits of the Frye-Reed analysis in his conclusion that Dr. Garmoe’s

methodology did not satisfy Frye-Reed. The Court of Special Appeals addressed this

contention as follows. It first summarized Petitioner’s contentions:

       [Petitioner] points out that Dr. Garmoe was the only witness at the hearing,
       and that he testiﬁed, without refutation that:
       (1) his methodology was generally accepted in the neuropsychological
       community;

                                           12
      (2) none of the tests he used were novel or used “outside of the way in
      which they would be typically used in the neuropsychological assessment”;

      (3) he diagnosed [Mr. Savage] with Cognitive Disorder NOS, a diagnosis
      from the DSM-IV, and his diagnosis was generally accepted because it is
      recognized under the DSM-IV; and

      (4) Dr. Garmoe, as a neuropsychologist, was qualiﬁed to testify about the
      existence and cause of Mr. Savage’s brain injury.

      [Mr. Savage] asserts that “[t]he admissibility of a neuropsychologist’s
      testimony as to the existence of a brain injury is generally accepted in most
      jurisdictions.” He concludes:

      In sum, the unrefuted evidence presented at the Frye-Reed hearing
      established Dr. Garmoe’s methodologies were generally accepted in the
      neuropsychological community. Moreover, Dr. Garmoe diagnosed Mr.
      Savage under the DSM-IV with Cognitive Disorder NOS, which was based
      on Mr. Savage‘s traumatic brain injury.      The generally accepted
      methodology coupled with a DSM-IV based diagnosis satisﬁed the Frye-
      Reed criteria.

      Dismissing these arguments as “miss[ing] the point,” the Court of Special Appeals

explained:

      The basis of the trial court’s concerns was not whether Dr. Garmoe’s
      methodology was sound, but whether his conclusions—that a person who
      suffered a traumatic brain injury would (1) be more likely to perceive
      himself to be facing an imminent threat and have greater difficulty
      controlling his reactions in conditions of chaos and stress, and (2) view the
      world through a suspicious and hyper-vigilant perspective—were generally
      accepted in the scientific community.

      As to that, and in response to a question from the court, Dr. Garmoe
      testified that the issue was “debated endlessly” at conferences of
      psychologists. Dr. Garmoe did not testify that the connection between
      traumatic brain injury on the one hand, and hyper-vigilance and similar
      behavioral traits on the other, was generally accepted by the practitioners of
      his field. To be sure, he did testify that he personally believed that the
      cause and effect relationship was valid but the “‘ipse dixit of the expert’” is
      not a basis for admitting opinion evidence.

                                           13
      The Court of Special Appeals similarly rejected Petitioner’s challenge to the trial

court’s limitation on Dr. Garmoe’s trial testimony. The intermediate appellate court

explained that, despite the limitations of the pre-trial Order and curtailment of some

direct testimony, Dr. Garmoe was able to present extensive information before the jurors:

      We see things differently [than does Mr. Savage]. We do not agree with
      [Mr. Savage’s] characterization of Dr. Garmoe’s testimony. After the court
      sustained the State’s objection, Dr. Garmoe continued to testify about [Mr.
      Savage’s] performance on the PAI tests and the conclusions that he drew
      from them. For example, Dr. Garmoe testiﬁed that [Mr. Savage] was
      “mildly impaired” in terms of “the speed and efﬁciency with which
      somebody can process information,” and that he “is troubled by memories
      of what ... he subjectively experienced as a horrible experience in that he
      sometimes has difﬁculty in managing his temper.” Moreover, Dr. Garmoe
      testiﬁed that [Mr. Savage’s] score on the paranoia scale was “clinically
      elevated,” his scores for anxiety were “a signiﬁcant factor,” and that he “is
      an individual who has had a very short temper throughout his life and that
      is a form of impulse regulation [and that] he has difﬁculties with
      impulsivity,” which “got worse [after] his injury.”

      In summary, it is clear that the trial court did not restrict Dr. Garmoe from
      testifying about the results of the PAI tests. Instead, the court sustained the
      State’s objection when Dr. Garmoe attempted to testify, through clear
      implication, that he concluded from the tests results alone that [Mr. Savage]
      “tends to view the world in untrusting [terms],” when in the Frye-Reed
      hearing, he had testiﬁed that this conclusion was based on the combination
      of [Mr. Savage’s] medical history of a traumatic brain injury and the test
      results. The trial court did not abuse its discretion when it declined to
      permit Dr. Garmoe to recast his opinion as based solely on test results. To
      permit Dr. Garmoe to do so would have rendered the Frye-Reed hearing a
      meaningless exercise.

      The Court of Special Appeals also dismissed Petitioner’s challenge to the

prosecutor’s summation. The intermediate appellate court, citing to Lee v. State, 405 Md.
148, 162, 950 A.2d 125, 133 (2008), Spain v. State, 386 Md. 145, 158–59, 872 A.2d 25,

32–33 (2005), and Lawson v. State, 389 Md. 570, 592, 886 A.2d 876, 889 (2005), pointed

                                           14
to the “latitude given to counsel in making closing arguments” to determine that the

prosecutor did not venture outside the bounds of permissible closing, that the context of

the remarks showed that they were essentially directed at the defense witness Joel Hill,

and that her summation had not “implicated [Petitioner’s] right to silence.”

       The intermediate appellate court affirmed in all respects, save for one of

Petitioner’s convictions. On January 9, 2017, we granted certiorari, 451 Md. 249, 152
A.3d 753 (2017), to consider the following issues, which we have reworded as follows:4

       1. Did the trial court err in concluding that Dr. Garmoe’s testimony about
       the effects of a traumatic brain injury failed to meet the Frye-Reed
       standard?



4
 We have consolidated and rephrased the questions Petitioner presented in his Petition
for Writ of Certiorari:

       1. Did the Court of Special Appeals err when it concluded that Dr.
       Garmoe’s neuropsychological examination and DSM-IV diagnosis based
       on a standard battery of tests were subject to Frye-Reed?

       2. Where the unrefuted evidence presented at the Frye-Reed hearing
       established that Dr. Garmoe’s methodology consisted of “validated
       measures that have scientific acceptance and approval within the
       community of neuropsychologists” and Mr. Savage was diagnosed under
       the DSM-IV, did the Court of Special Appeals err when it concluded that
       the defense failed to meet the Frye-Reed standard?

       3. Did the Court of Special Appeals err when it affirmed the trial court’s
       exclusion of Dr. Garmoe’s conclusion that Mr. Savage “views the world
       through an untrusting and suspicious perspective, and often is hyper-
       vigilant to possible threats”?

        4. Did the Court of Special Appeals err when it permitted the State in
       closing argument to impeach Mr. Savage‘s testimony based on his failure to
       tell the police at any time prior to trial that he acted in self-defense?



                                           15
       2. Did the trial court err when it permitted the State in closing argument to
       impeach Mr. Savage’s testimony based on a witness’ failure to disclose to
       police that Mr. Savage had acted in self-defense?

For the reasons to follow, we shall affirm.

                                       DISCUSSION

                                   Standards of Review

       “Appellate review of a trial court’s decision regarding admissibility under Frye-

Reed is de novo.” Wilson v. State, 370 Md. 191, 201 n. 5, 803 A.2d 1034, 1040 n. 5

(2002). We review the trial court’s ruling on objections to closing argument for an abuse

of discretion. See Whack v. State, 433 Md. 728, 742, 73 A.3d 186, 194–95 (2013).

Where a party complains that the trial judge’s action abridged a constitutional right,

however, our review is de novo. State v. Cates, 417 Md. 678, 691, 12 A.3d 116, 124

(2011) (explaining that “issues of law, involving questions of constitutional rights and

statutory interpretation” are reviewed de novo.). See Doyle v. Ohio, 426 U.S. 610, 96 S.

Ct. 2240, 49 L. Ed .2d 91 (1976) (holding that the fact of petitioners’ silence could not be

used for purposes of impeachment); see also United States v. Ramirez-Estrada, 749 F.3d
1129, 1133 (9th Cir. 2014) (reviewing de novo whether Doyle was violated when the

prosecutor used the defendant’s silence during routine booking questions, after the

defendant had invoked his right to remain silent, to impeach the defendant).

                        Introduction – Expert Opinion Testimony

       In Armstead v. State, 342 Md. 38, 54, 673 A.2d 221, 228–29 (1996), we said:

       In Maryland, novel scientific evidence may become admissible in one of
       several ways. First, the evidence may be admitted by statute, if a relevant
       statute exists. See 5 L. McLain, MARYLAND EVIDENCE § 401.4(c), at

                                              16
       277–78 (1987). Second, the proponent can prove that the evidence meets
       the Reed standard of “general acceptance” in the relevant scientific
       community. Reed v. State, 283 Md. 374, 381, 391 A.2d 364, 368 (1978)
       (quoting Frye v. United States, 293 F. 1013, 1014 (D.C.Cir.1923)). This
       can be accomplished through expert testimony, judicial notice, or a
       combination of the two. Goldstein v. State, 339 Md. 563, 567, 664 A.2d
375, 376–77 (1995).

       The “standard enunciated in Frye v. United States . . . and adopted by this Court in

Reed v. State . . . makes evidence emanating from a novel scientific process inadmissible

absent a finding that the process is generally accepted by the relevant scientific

community.” Clemons v. State, 392 Md. 339, 343–44, 896 A.2d 1059, 1061 (2006).

Since we adopted the Frye standard in Reed v. State, we have often had the occasion to

elaborate on the development and application of the Frye-Reed standard.

       Although both the Court of Special Appeals and the Circuit Court were correct in

holding that, on this record, Dr. Garmoe’s conclusions were subject to Frye-Reed, we

shall hold that his analysis did not bridge the “analytical gap” between the data available

to him and his ultimate conclusions.

                                    Scope of Frye-Reed

       The threshold question in applying Frye[-Reed] is the scope of the rule; that
       is, to what evidence does it apply. It would understate the problem to say
       that courts have veered all over the road in answering it.

22 Charles Alan Wright & Kenneth W. Graham, Federal Practice and Procedure § 5168.2

(2d ed. 2012) (footnote omitted).

       Petitioner reiterates his arguments made before the Court of Special Appeals,

raising a variety of challenges to the holdings of that court and the trial court. He insists

that those courts misapplied the Frye-Reed test by ruling that Dr. Garmoe’s opinion did

                                            17
not satisfy the general acceptance test that Frye-Reed establishes.        He contests the

application of Frye-Reed to an “opinion” in the first place, and urges that, in any event,

Frye-Reed should reach only the scientific underlay of an expert’s opinions, and not the

conclusions derived from that science.           Petitioner strenuously maintains that Dr.

Garmoe’s diagnosis, methods and opinions—based in part on the well-respected

Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)—are clearly generally

accepted within the appropriate behavioral scientific discipline, especially in the valid

field of neuropsychology.     He trumpets Dr. Garmoe’s credentials and points to the

validity of the underlying tests that were administered to Petitioner.

       Petitioner draws our attention to cases, both from Maryland authority and other

jurisdictions, to buttress his argument that the Frye analysis is strictly confined to an

expert’s underlying methods and scientific basis. Representative of this authority is the

opinion by the Court of Special Appeals in Giddens v. State, 148 Md. App. 407, 812 A.2d
1075 (2002), cert. denied, 374 Md. 83, 821 A.2d 370 (2003), in which that court held that

the expert opinion of a pathologist with respect to the time of the victim’s injury was not

subject to Frye-Reed. Quoting from our decision in Reed, the intermediate appellate

court explained:

       Frye sets forth only a legal standard which governs the trial judge’s
       determination of a threshold issue. Testimony based on a technique which
       is found to have gained “general acceptance in the scientific
       community” may be admitted into evidence, but only if a trial judge also
       determines in the exercise of his discretion, as he must in all other instances
       of expert testimony, that the proposed testimony will be helpful to the jury,
       that the expert is properly qualified, etc. Obviously, however, if a
       technique does not meet the Frye standard, a trial judge will have no
       occasion to reach these further issues.

                                            18
Giddens, 148 Md. App. at 415, 812 A.2d at 1080 (quoting Reed, 283 Md. at 389, 391 A.
2d at 372). The Giddens Court added:

       It is also well settled, however, that if the relevant scientific community is
       in general agreement that a properly conducted scientific test will produce
       an accurate result, the Frye-Reed test does not operate to exclude
       conflicting expert opinions based upon such a test.

Id. at 416, 812 A.2d at 1080. We discern no reason to depart from this standard in the

appropriate case where it applies. The issue is whether the expert bridged the “analytical

gap” between accepted science and his ultimate conclusions in a particular case.

                                   Analytical Gap

       We shall assume that Dr. Garmoe’s “approach” is generally accepted by the

relevant scientific community, even if it is “debated,” and that he was competent to

render a diagnosis of traumatic brain injury.5 On this record, however, we are unable to

conclude that Dr. Garmoe’s ultimate opinion adequately reflects the data and information

available to him.

       As a starting point, we refer to the standard that we enunciated in Reed v. State

that before a

       scientific opinion will be received as evidence at trial, the basis of that
       opinion must be shown to be generally accepted as reliable within the
       expert’s particular scientific field. Thus, according to the Frye standard, if
       a new scientific technique’s validity is in controversy in the relevant
       scientific community, or if it is generally regarded as an experimental
       technique, then expert testimony based upon its validity cannot be admitted

5
 Both the prosecutor and the trial court doubted whether Dr. Garmoe was qualified to
diagnose traumatic brain injury. This view is incorrect; a neuropsychiatrist may certainly
diagnose a traumatic brain injury. See generally Bennett v. Richmond, 960 N.E.2d 782,
788–89 (Ind. 2012).


                                           19
       into evidence.

Reed, 283 Md. at 381, 391 A.2d at 368. Since our opinion in Reed, however, our

approach to assessing the threshold question of the admissibility of scientific and expert

evidence has evolved.6

       In Blackwell v. Wyeth, we “address[ed] the application of Frye-Reed to theories

proffered as scientific and alleged to have been premised on scientifically accepted

methodologies.” Blackwell v. Wyeth, 408 Md. 575, 580, 971 A.2d 235, 238 (2009). That

case had as its genesis an action against the pharmaceutical manufacturer Wyeth by

parents of a child who had received a vaccine which “included thimerosal, an ethyl

mercury derivative, as a preservative to prevent bacterial and fungal contamination in

vaccines.” Id. at 579 n. 7, 971 A.2d at 237 n. 7. The plaintiffs asserted that the presence

of thimerosal in the drug caused neurological defects such as autism and mental

retardation, and enlisted the opinions of experts who would opine as much.

       The Blackwell plaintiffs’ case never made it to trial.       The Circuit Court in

Blackwell entered summary judgment against the plaintiffs, concluding that the plaintiffs


6
  Most recently, in Rochkind v. Stevenson, __ Md. __, __ A.3d __ (2017), where the trial
court did not hold a Frye-Reed hearing, we held that the proffered expert testimony was
inadmissible because it lacked a sufficient basis under Maryland Rule 5-702. We
concluded that the witness’ testimony failed to provide support for her conclusion that
lead paint exposure caused Attention Deficit Hyperactivity Disorder resulting in an
“analytical gap” between the evidence presented and the expert’s conclusions. The focus
of our analysis in Rochkind was whether the admission of the expert testimony was
proper under Md. Rule 5-702. Because we determined that the court abused its discretion
in admitting the expert testimony, we did not need to, and thus did not, reach the issue of
whether the court erred in not holding a Frye-Reed hearing. In the case sub judice, the
proffered expert testimony was not admitted; therefore, our discussion is necessarily
confined to our Frye-Reed jurisprudence.
                                           20
“had failed to demonstrate that the bases of their proffered experts’ opinions, including

the theory of causation and analytical framework in support thereof, were generally

accepted as reliable in the relevant scientific community.” Id. at 579, 971 A.2d at 238.

The Circuit Court further held that the experts failed to qualify under Maryland Rule 5-

702. Id. The Blackwell plaintiffs sought appellate review, and we granted certiorari

prior to any proceedings in the Court of Special Appeals to address their claims.

       We initially set forth the standards and purposes of applying Frye-Reed to expert

evidence:

       If . . . a novel scientific process does achieve general acceptance in the
       scientific community, there will likely be as little dispute over its reliability
       as there is now concerning other areas of forensic science which have been
       deemed admissible under the Frye standard, such as blood tests, ballistics
       tests, etc.

Id. at 586–87, 971 A.2d at 242 (internal quotation marks and citations omitted).

       We then began to chronicle the evolution of the Frye-Reed protocol in our

jurisprudence. In Blackwell, we phrased the “essence [to be] the application of the Frye-

Reed test to the analysis undertaken by an expert where the underlying data and methods

for gathering this data are generally accepted in the scientific community but applied to

support a novel theory.” Id. at 596, 971 A.2d at 247–28. In upholding the circuit court’s

comprehensive analysis of the relevant science and rejection of the conclusions rendered

by the plaintiffs’ principal expert, we referred to the judicial scrutiny of novel scientific

evidence by various federal courts, “where the underlying data may otherwise be

generally accepted in the scientific community.” Id. at 604, 971 A.2d at 253. We

explained:

                                             21
       Although we have not in the past had occasion to scrutinize the analytical
       phase of a scientific process underlying a novel scientific opinion, where
       the underlying data may otherwise be generally accepted in the scientific
       community, various federal courts have had occasion to scrutinize the
       reliability of the analytical framework utilized by an expert in formulating a
       novel theory of science, and to them we turn, recognizing that they utilized
       the Daubert[7] standard rather than Frye. We explore what they have
       opined, nevertheless, when they are speaking about reliability.

Id. at 604–05, 971 A.2d at 253 (footnote omitted).

       The Blackwell court then cited to General Electric Company v. Joiner, 522 U.S.
136, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997), which, in recognizing that the analysis

employed by an expert must be reliable, added to the language of inquiry the concept of

the “analytical gap” between the evidence presented and the expert’s conclusions. We

observed that the Joiner Court, “[i]n calling attention to the ‘analytical gap’ between the

existing data and the opinion proffered by an expert . . . admonished against reliance

solely on an expert’s word that his conclusion is appropriate to the underlying data and

methods.” Blackwell, 408 Md. at 606, 971 A.2d at 253. Following a discussion of the

application of the “analytical gap” by various federal courts, we embraced the principle,

and concluded that “[g]enerally accepted methodology, therefore, must be coupled with

generally accepted analysis in order to avoid the pitfalls of an ‘analytical gap.’” Id. at

608, 971 A.2d at 255. We discounted the conclusions of the Blackwells’ principal expert

because his research was not “based upon sound methodology.” Id. at 609, 971 A.2d at

255.

       In Blackwell, we noted the opinions of various federal and state courts that have

7
 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L.
Ed. 2d 469 (1993).
                                           22
addressed, and applied, the “analytic gap” analyses set forth in Joiner. Blackwell, 408
Md. at 607–08, 971 A.2d at 254–55. The hallmark of this analysis was the failure by the

expert witness to bridge the gap between his or her opinion and the empirical foundation

on which the opinion was derived.

       Representative of these cases is the opinion by the United States Court of Appeals

for the Seventh Circuit in United States v. Mamah, 332 F.3d 475 (7th Cir. 2003). The

defendant in that case sought to introduce the testimony of two social scientists who

would opine that the defendant had given a false confession and explain why. The

Seventh Circuit affirmed the district court’s exclusion of the disputed expert opinions:

       Mamah argues that excluding the testimony of Dr. Pellow and Dr. Ofshe
       was tantamount to a statement that social science can never form the basis
       of expert testimony. We acknowledged that social scientists frequently
       testify as experts, and their opinions are “an integral part of many cases.”
       But whether social science studies can ever be a proper foundation for an
       expert’s opinion is not the issue here. The issue is whether these social
       science studies, the research of these experts, sufficiently supported the
       expert opinions Mamah wanted to present to the jury - and they did not.

                                       *      *      *

       Whether or not Dr. Pellow and Dr. Ofshe grounded their work in sound
       social science principles and methods, the court still needed to satisfy itself
       that their work yielded facts and data sufficient to support their proposed
       testimony.

                                       *      *      *

       It is critical under Rule 702 that there be a link between the facts or data the
       expert has worked with and the conclusion the expert’s testimony is
       intended to support. . . . The court is not obligated to admit testimony just
       because it is given by an expert. . . . The problem with the proposed
       testimony in this case does not lie in the quality of Dr. Pellow’s and Dr.
       Ofshe’s research. Rather, the problem is the absence of an empirical link

                                            23
       between that research and the opinion that Mamah likely gave a false
       confession.

United States v. Mamah, 332 F.3d at 477–78 (citations omitted).

       In the case before us, we conclude that Dr. Garmoe’s ultimate opinions, that

“under such conditions of chaos and stress” Petitioner “would be more likely to perceive

himself to be facing an imminent threat and have greater difficulty controlling his

reactions[,]” and that “[Petitioner] views the world through an untrusting and suspicious

perspective, and often is hyper-vigilant to possible threats[,]” are conclusory.       Dr.

Garmoe does not articulate a connection between the performance data from the testing

or explain how Petitioner’s representations during the interview lead to the evaluations of

hyper-vigilance to “possible threats,” and an overarching “untrusting and suspicious

perspective,” and how these affects emerge “under such conditions of chaos and stress.”

       Dr. Garmoe testified at the hearing that his results were based on Petitioner’s

“presentation and interview” along with testing, including Petitioner’s “descriptions. . .

about his own functioning,” as well as testing, including the results of the Personality

Assessment Inventory. Dr. Garmoe recorded Petitioner’s version of the events of this

case, as well as the statement of charges and contrasting stories by the complainants. He

also reviewed medical records from 2003, when Petitioner suffered multiple gunshot

wounds to the face.

       The testing showed “difficulties with [Petitioner’s] processing speed,” “decreased

flexibility” in thinking and “deficits in new learning and recent memory.” In his report,

Dr. Garmoe observed that “residual effects of [Petitioner’s] traumatic brain injury” as


                                           24
manifest by the above deficits “fell primarily in the mild range.” He reported that

Petitioner “became depressed, embittered, and developed a more suspicious/untrusting

view of the world[,]” and “continues to struggle with depression and anger.” Petitioner

told Dr. Garmoe that he has a “history of difficulties with anger management, and [that]

his difficulties with emotional control did not start with the TBI, but [that] exacerbated

the problems.”

       Petitioner admitted to a “twice weekly” marijuana habit to “take away” his anger.

He also told the doctor about his struggles with depression and “increased irritability and

anger.”   With respect to Petitioner’s “Current Psychological Status,” however, Dr.

Garmoe related that Petitioner said that “his current mood is generally good and his

‘anger meter’ is low[,]” although Petitioner acknowledged a tendency to “fly off the

handle easily” and had been enrolled in anger management classes while incarcerated.

       Perhaps one of the most important parts of Dr. Garmoe’s report is his review of

Petitioner’s results on the Personality Assessment Inventory (“PAI”) test:

       [Petitioner] completed the PAI. He showed a tendency to endorse items
       which present an unfavorable view, possibly reflecting a negative view he
       has of himself at this time. There were significant elevations across several
       clinical scales, suggesting that he is in considerable psychological distress.
       He shows a higher concern with physical symptoms and perceived
       impairment from them, though it should be noted that he has a history of
       genuine severe medical problems. He also is experiencing high levels of
       anxiety and tension, which may in part being [sic] expressed through
       physical symptoms. Mr. Savage views the world through an untrusting and
       suspicious perspective, and often is hyper-vigilant to possible threats. At
       times he may appear to others to be aloof and even hostile. He subjectively
       feels a sense of confusion and difficulties with maintaining clear thought
       processes. Examination of critical items shows that Mr. Savage endorsed
       being troubled by memories and reliving a horrible experience and that his
       temper sometimes explodes and he loses control.

                                           25
      Although his methods in this case appear to be comprehensive, Dr. Garmoe does

not adequately reveal, as shown by the above, how his ultimate conclusions are derived

from the evidence he sets forth at the hearing and in his report. No adequate details, for

example, are presented with respect to the PAI testing, and it is difficult to separate

Petitioner’s self-reporting from Dr. Garmoe’s analysis of the presentation and interview,

in our view.

      The PAI appears to be a major component of Dr. Garmoe’s analysis. “[T]he

Personality Assessment Inventory (PAI; Morey, 2007), [is] an objective and commonly

used personality inventory.”      Emily M. Lund & Katie B. Thomas, Relationship

satisfaction and the PAI: examining stress, psychological distress, aggression, and

alcohol use, 16 NORTH AMERICAN JOURNAL OF PSYCHOLOGY, 201, 201–10 (2014).

      Commentators on the use and design of the PAI have described the protocol and

its employment in detail:

      The PAI has shown to be a useful and reliable tool in a variety of clinical
      settings (e.g., Aikman & Souheaver, 2008; Deisinger, 1995; Morey, 1991,
      2007b; Sinclair et al., 2015), including forensic and correctional settings
      (e.g., Archer, Bufﬁngton-Vollum, Stredny, & Handel, 2006; Douglas, Hart,
      & Kropp, 2001; Edens, Cruise, & Bufﬁngton-Vollum, 2001; Morey &
      Quigley, 2002; Wang et al., 1997; White, 1996). The PAI can yield
      information that assists in determining diagnosis, symptom severity, level
      of risk, and treatment planning, and due to its utility to assess factors salient
      to psycholegal decision making, the PAI has gained popularity in forensic
      settings. For example, the PAI can be used to assess for potential risk of
      aggression towards self and others, to classify offenders, and even to
      predict the likelihood of disciplinary action being taken against an inmate
      during incarceration or recidivism once an inmate is released from custody
      (Edens et al., 2001; Gardner, Boccaccini, Bitting, & Edens, 2015; Morey &
      Quigley, 2002; Reidy, Sorensen, & Davidson, 2015; Sinclair et al., 2009;


                                            26
      Walters & Duncan, 2005;Walters, Duncan, & Geyer, 2003;Wang et al.,
      1997). Furthermore, the assessment typically only takes about an hour to
      complete, most items are written at about a 4th grade reading level.
                                      *      *      *
      In forensic evaluations, it is important to consider cognitive ability, discrete
      from psychiatric illness, as many times impaired cognitive ability co-occurs
      with a mental health diagnosis (e.g., Roesch, Zapf, Golding, & Skeem,
      1999; Ryba & Zapf, 2011).
                                      *      *      *
      The PAI consists of 22 non-overlapping validity, clinical, and supplemental
      scales. The clinical scales include Somatic Complaints (SOM), Anxiety
      (ANX), Anxiety-Related Disorders (ARD), Depression (DEP), Mania
      (MAN), Paranoia (PAR), Schizophrenia (SCZ), Borderline Features
      (BOR), Antisocial Features (ANT), Alcohol Problems (ALC), and Drug
      Problems (DRG) (Morey, 1991, 2007b). Ten of the full scales contain
      subscales to assist in further interpretation of complex clinical constructs,
      such as Antisocial Features (broken down into antisocial behavior,
      egocentricity, and stimulus-seeking) and Anxiety and Depression (each
      containing physiological, cognitive, and affective subscales). Though for
      the present study, only the validity scales (Infrequency [INF], Inconsistency
      [INC], Positive Impression [PIM], Negative Impression [NIM]) were
      examined. The reliability and validity of this measure are well established,
      including in correctional and forensic populations (e.g., Douglas et al.,
      2001; Edens et al., 2001; Morey, 1991, 2007b; Morey & Quigley, 2002).

Tatiana M. Matlasz et al., Cognitive status and proﬁle validity on the Personality

Assessment Inventory (PAI) in offenders with serious mental illness, 50 INT’L J.L. &

PSYCHIATRY 38, 38–41 (2017) (some citations omitted). See also, e.g., Thomas W.

Frazier et al., Psychometric Adequacy and Comparability of the Short and Full Forms of

the Personality Assessment Inventory, 18 PSYCHOLOGICAL ASSESSMENT, 324, 324–333

(2006); George J. Demakis et al., The Personality Assessment Inventory in individuals

with Traumatic Brain Injury, 22 ARCHIVES OF CLINICAL NEUROPSYCHOLOGY 123, 123–

24 (2007) (“Practically speaking, the PAI is now widely administered for general clinical


                                           27
purposes (Piotrowski, 2000) and a recent survey of forensic psychologists considered it

‘acceptable’ for use in a wide range of forensic issues such as malingering and

competency to stand trial evaluations (Lally, 2003).”). Although Professor Demakis and

others were comparing results of the PAI tests across different groups of patients, the

following illustration of the testing protocol and analysis of PAI results is instructive:

       Second, a profile or cluster was obtained from each participant and
       compared to those described by Morey (1991) from his clinical sample of
       participants (Table 3). More specifically, the configural profile was
       obtained by (a) obtaining a mean T-score elevation on all of the eleven
       clinical scales, (b) subtracting the T-score of each clinical scale from the
       overall mean to obtain deviation scores, and (c) adding up the deviation
       scores and computing how far the deviation scores are from clusters
       presented by Morey (1991). The participant’s profile is then assigned to
       the profile with which it is most similar. Intercorrelations between all the
       clinical scales were next completed (Table 4). Finally, exploratory factor-
       analyses were completed on the eleven clinical scales of the PAI: Somatic
       Complaints, Anxiety, Anxiety Related Disorders, Depression, Mania,
       Paranoia, Schizophrenia, Borderline Features, Antisocial Features, Alcohol
       Problems, and Drug Problems (Table 5). Principal components extraction
       followed by varimax (orthogonal) rotation was performed; only factors
       with an eigen value of 1.00 or higher were retained for the final solution.
       This factor analytic approach is similar to Morey’s (1991) approach as
       detailed in the PAI test manual.
George J. Demakis et al., supra, at 125.
       We advert to these overviews of the PAI to demonstrate the rigorous analysis the

results of this test requires. By presenting his opinion about Petitioner, Dr. Garmoe did

not reveal any similar analytics in the requisite detail so as to build a connection between

his methods and observations, especially in the PAI, and his ultimate conclusion. This is

not to say that Dr. Garmoe was not able to do so, or that he neglected to engage in a more

detailed presentation of the steps he took to get from Petitioner’s test performance to the


                                             28
doctor’s opinions. These analytics, if they existed, were left at the courthouse door.

Indeed, defense counsel promised that more detail would be forthcoming at trial, but this

defeats the purpose of the crucial “gatekeeping” function of the court. When outlining

what the defense expected from Dr. Garmoe, defense counsel said:

      And I would expect honestly at the hearing at trial to get into the substance
      of why he came to that conclusion. I don’t – as far as the description of the
      trauma that occurred before and why that psychologically affected him,
      which I think is not necessarily relevant to the Frye-Reed hearing because
      at today’s hearing we’re only addressing the scientific measures that he
      used to come to his conclusions and whether those are scientifically
      reliable. And I think his testimony has certainly established that. I haven’t
      gotten into all of the details as to why he came to that conclusion certainly,
      but I do think that would probably be relevant for them to understand.

      Contrary to defense counsel’s representation, the “details” are exactly pertinent to

the Frye-Reed gatekeeping function, and were due to be presented at the Frye-Reed

hearing. An expert should not be expected to connect the dots before a jury. Cf.

Flanagan v. State, 625 So. 2d 827, 828 (Fla. 1993) (instructing that “a courtroom is not a

laboratory, and as such it is not the place to conduct scientific experiments. If the

scientific community considers a procedure or process unreliable for its own purposes,

then the procedure must be considered less reliable for courtroom use.”) (citation,

brackets and internal quotation marks omitted).

      We are mindful, as Petitioner’s appellate counsel has admirably demonstrated both

in argument and the supplemental material, that Petitioner suffers from a traumatic brain

injury, that the DSM-IV diagnosis of a “cognitive disorder – not otherwise specified”




                                          29
embraces traumatic brain injury,8 and that the literature shows that the sequelae of this

condition can include vigilance, paranoia, and aggression. On the record before us,

however, we are unable to conclude that Dr. Garmoe adequately “connected the dots”

between the empirical foundation from his study of Petitioner and the doctor’s ultimate

opinions. We emphasize that, in passing on whether there exists an “analytical gap”

between the data and the expert’s conclusions, we may take as given the general

acceptance of the expert’s methods.

      Petitioner’s attempts to distinguish our decisions in Blackwell and Chesson are

unavailing. He maintains that, unlike the present case, neither of those cases “involved

psychological or psychiatric testimony based on a standard battery of tests with a DSM

diagnosis[,]” and that the science in those cases was the subject of expert dispute. We do

not share Petitioner’s attempt to narrow the reach of these cases. In State v. Baby, 404
Md. 220, 270, 946 A.2d 463, 492–93 (2008), we pointed out that “[w]e have reaffirmed

the importance of Frye-Reed analysis in determining the validity and reliability of a wide

variety of scientific methodologies and conclusions, including various syndromes.” Our

conclusion, based in part as it is on our decision in Blackwell, militates against

Petitioner’s argument. The presence of an “analytical gap” between the information

available to him and Dr. Garmoe’s ultimate opinion undermines the validity of this


8
  “Postconcussional disorder: following a head trauma” is an example of “Cognitive
Disorder Not Otherwise Specified” in the DSM-IV. American Psychiatric Association,
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 294.9 at 163 (4th ed.
1994). See also “Major or Mild Neurocognitive Disorders Due to Traumatic Brian
Injury[.]” American Psychiatric Association, Diagnostic and Statistical Manual of
Mental Disorders (DSM-V) at 624–27 (5th ed. 2013).
                                          30
evidence, regardless of whether the tests he administered and the DSM-IV diagnosis were

the appropriate methodology.

       We next turn to Petitioner’s contention that because Dr. Garmoe was the sole

witness at the Frye-Reed hearing, and thus not contradicted, the Court of Special Appeals

erred by upholding the trial court’s Frye-Reed ruling. We must disagree. The fact that an

expert’s opinion is not contradicted does not require its admission. To so hold would

abrogate the gatekeeping obligation of the trial court, which must inquire into the

admissibility under Frye-Reed of even uncontradicted evidence.               We also remind

Petitioner that in Frye itself, the sole evidence at issue was the “uncontradicted” systolic

blood pressure deception test. The Frye court was not troubled by the fact that the United

States failed to submit conflicting scientific evidence. Nor is this Court bound by Dr.

Garmoe’s opinion because the State failed to respond with science and argument that

contradicts his conclusions. It is the proponent’s burden of satisfying Frye-Reed by a

preponderance of the evidence, and to do so at the initial pre-trial staged.

       Our holding that the Circuit Court did not err by precluding the specific opinions

in question at the pre-hearing stage applies with equal force to the trial judge’s decision

to limit Dr. Garmoe’s trial testimony. The pre-trial Order limits Dr. Garmoe’s opinions

with respect to how someone would react in a situation of chaos and stress. Although the

pre-trial Order does not mention “hyper-vigilance,” mistrust or suspicion, we are satisfied

that the Order embraces those aspects of Dr. Garmoe’s opinions. We discern neither

error nor an abuse of discretion on the part of the trial judge in this regard.

                                         Closing Argument

                                             31
       Finally, we reach Petitioner’s assertion that the Court of Special Appeals erred by

upholding the trial court’s denial of Petitioner’s objection to improper closing argument

by the prosecutor.

       “The Fifth Amendment, as applied to the states by the Fourteenth Amendment,

guarantees an accused the right to invoke his privilege against self-incrimination.”

Coleman v. State, 434 Md. 320, 333, 75 A.3d 916, 923 (2013). “[T]he procedural

safeguards outlined in Miranda v. Arizona, 384 U.S. 436, 444–45, 86 S. Ct. 1602, 1612,

16 L. Ed. 2d 694, 706–07 (1966), commonly referred to as the Miranda warnings,

provide practical reinforcement for the right against compulsory self-incrimination.” Id.

at 333, 75 A.3d at 924 (citations and internal quotation marks omitted).

       The United States Supreme Court has emphasized the central importance of an

accused’s right to remain silent after being advised of his or her right to that silence. The

Court pointed out in Doyle v. Ohio:

       The warnings mandated by [Miranda v. Arizona, 384 U.S. 436, 86 S. Ct.
1602, 16 L. Ed. 2d 694 (1966)], as a prophylactic means of safeguarding
       Fifth Amendment rights, see Michigan v. Tucker, 417 U.S. 433, 443–44, 94
S. Ct. 2357, 2363–2364, 41 L. Ed. 2d 182 (1974), require that a person
       taken into custody be advised immediately that he has the right to remain
       silent, that anything he says may be used against him, and that he has a
       right to retained or appointed counsel before submitting to interrogation.
       Silence in the wake of these warnings may be nothing more than the
       arrestee’s exercise of these Miranda rights.

Doyle v. Ohio, 426 U.S. 610, 617–18, 96 S. Ct. 2240, 2244, 49 L. Ed. 2d 91, 97 (1976).

       In Doyle, the defendants testified at their respective trials that they had been

“framed,” although they did not tell this to police at the time of their arrests. This story

tended to undermine their prosecution:

                                            32
       Petitioners’ explanation of the events presented some difficulty for the
       prosecution, as it was not entirely implausible and there was little if any
       direct evidence to contradict it. As part of a wide-ranging cross-
       examination for impeachment purposes, and in an effort to undercut the
       explanation, the prosecutor asked each petitioner at his respective trial why
       he had not told the frameup story to Agent Beamer when he arrested
       petitioners.

Id. at 613, 96 S. Ct. at 2242, 49 L. Ed. 2d at 95.

       The Supreme Court reversed the convictions in both instances. The Court, quoting

from an earlier opinion, was emphatic:

       [W]hile it is true that the Miranda warnings contain no express assurance
       that silence will carry no penalty, such assurance is implicit to any person
       who receives the warnings.          In such circumstances, it would be
       fundamentally unfair and a deprivation of due process to allow the arrested
       person’s silence to be used to impeach an explanation subsequently offered
       at trial. Mr. Justice White, concurring in the judgment in United States v.
       Hale, supra, at 182–183, [95 S. Ct. 2133, 45 L. Ed. 2d 99,] put it very well:

       “When a person under arrest is informed, as Miranda requires, that he may
       remain silent, that anything he says may be used against him, and that he
       may have an attorney if he wishes, it seems to me that it does not comport
       with due process to permit the prosecution during the trial to call attention
       to his silence at the time of arrest and to insist that because he did not speak
       about the facts of the case at that time, as he was told he need not do, an
       unfavorable inference might be drawn as to the truth of his trial testimony. .
       . . Surely Hale was not informed here that his silence, as well as his words,
       could be used against him at trial. Indeed, anyone would reasonably
       conclude from Miranda warnings that this would not be the case.”
       We hold that the use for impeachment purposes of petitioners’ silence, at
       the time of arrest and after receiving Miranda warnings, violated the Due
       Process Clause of the Fourteenth Amendment.

Id. at 618–19, 96 S. Ct. at 2245, 49 L. Ed. 2d at 98 (footnote omitted).

       Turning to the case before us, however, we agree with the Court of Special

Appeals that the prosecutor’s summation was effectively directed at the conflicting


                                             33
stories told by Mr. Hill. We understand that the prosecutor referred to “them” when she

told the jurors of this change in Mr. Hill’s stories. Mindful that, despite the latitude

granted counsel in closing argument in most instances, there is no discretion with regard

to a summation that abridges a defendant’s constitutional right to remain silent. Here the

prosecutor’s focus was primarily on Mr. Hill’s testimony. The prosecutor suggested to

the jury that Mr. Hill was not a credible witness. Secondarily, the prosecutor commented

upon Mr. Savage’s testimony to the extent that Mr. Savage’s testimony mirrored that of

Mr. Hill’s and should not be believed under the circumstances. Accordingly, we see no

Doyle error in the summation before us.


                                                       JUDGMENT OF THE COURT
                                                       OF   SPECIAL    APPEALS
                                                       AFFIRMED.    PETITIONER
                                                       TO PAY COSTS IN THIS
                                                       COURT.




                                          34
Circuit Court for Wicomico County
Case No.: 22-K-13-000535
Argued: April 4, 2017
                                        IN THE COURT OF APPEALS

                                              OF MARYLAND



                                                    No. 82

                                            September Term, 2016



                                          EDDIE LEE SAVAGE, JR.

                                                      v.

                                          STATE OF MARYLAND




                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,

                                                    JJ.



                                    Concurring Opinion by Adkins, J., which
                                     Barbera, C.J., and McDonald, J., join.



                                             Filed: August 4, 2017
       Most respectfully, I concur with the Majority decision. I agree that Dr. Garmoe’s

testimony was properly excluded, however, I would explicitly adopt the Daubert approach

to the admissibility of scientific expert testimony rather than applying Frye-Reed.

       The lack of evidence presented during the Frye-Reed hearing connecting Dr.

Garmoe’s methodology to his ultimate conclusion stems from the confusion our

jurisprudence has created regarding the Frye-Reed standard. The issues presented in this

case provide an opportunity for us to revisit our approach to scientific testimony and

evaluate how our Frye-Reed analysis interacts with Maryland Rule 5-702.1 With this goal

in mind, I begin with a brief overview of the evolution of Frye-Reed, both in Maryland and

the federal courts.

                             The Federal Evolution of Frye

       As the Majority explains, this Court adopted the Frye v. United States, 293 F. 1013

(D.C. Cir. 1923), general acceptance test for evaluating scientific expert testimony in Reed

v. State, 283 Md. 374 (1978). We explained that “before a scientific opinion will be

received as evidence at trial, the basis of that opinion must be shown to be generally



       1
         Although neither party asks us to adopt Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579 (1993), we should exercise our discretion under Maryland Rule 8-131(a)
to do so. Acknowledging our implicit adoption of Daubert would not only be “desirable
to guide the trial court” in this case but would also provide clarity to Maryland courts. See
Md. Rule 8-131(a). Furthermore, unlike Rochkind v. Stevenson, No. 76, 2017 WL 2952984
(Md. July 11, 2017), our most recent case addressing the admissibility of scientific expert
testimony, we can only dispose of the case at hand by applying Frye-Reed. In Rochkind,
we declined to address the parties’ arguments regarding Frye-Reed and instead held that
the expert testimony was inadmissible under Rule 5-702 because the petitioner had
appealed the trial court’s determination as to both standards. Id. at *8. Here, Savage only
challenges the exclusion of Dr. Garmoe’s testimony under Frye-Reed.
accepted as reliable within the expert’s particular scientific field.” Id. at 381. We

continued, “[I]f a new scientific technique’s validity is in controversy in the relevant

scientific community, or if it is generally regarded as an experimental technique, then

expert testimony based on its validity cannot be admitted into evidence.” Id. We made

clear that the Frye-Reed analysis should be conducted as a threshold question before the

trial court evaluates expert testimony under the criteria now codified in Rule 5-702. Id. at

389.

       Twenty-five years later, the U.S. Supreme Court addressed Frye’s general

acceptance standard in light of the Federal Rules of Evidence (“the FRE”), which were

enacted after Frye was decided. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
579 (1993), involved the admissibility of expert testimony that a prescription antinausea

drug caused the plaintiffs’ birth defects. Id. at 582–83. The Court acknowledged that Rule

702 of the FRE (“FRE 702”), which governs expert testimony in federal courts, does not

“establish[ ] ‘general acceptance’ as an absolute prerequisite to admissibility.” Id. at 588.

At the time, FRE 702 provided:2

              If scientific, technical, or other specialized knowledge will
              assist the trier of fact to understand the evidence or to



       2
       In 2000, the Federal Rules of Evidence (“the FRE”) were amended to reflect the
U.S. Supreme Court’s jurisprudence in the wake of Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993). Fed. R. Evid. 702 advisory committee’s note.
They were restyled in 2011 without substantive change. FRE 702 now provides:

                      A witness who is qualified as an expert by knowledge,
              skill, experience, training, or education may testify in the form
              of an opinion or otherwise if:

                                             2
              determine a fact in issue, a witness qualified as an expert by
              knowledge, skill, experience, training, or education, may
              testify thereto in the form of an opinion or otherwise.

Id. Holding that FRE 702 superseded Frye’s general acceptance test, the Daubert Court

explained that the proper standard for the admissibility of scientific evidence comes from

the language of the Rule. Id. at 588–89. It reasoned that “the requirement that an expert’s

testimony pertain to ‘scientific knowledge’ establishes a standard of evidentiary

reliability.” Id. at 590. Before admitting scientific expert testimony, the Court explained,

trial courts must determine “whether the reasoning or methodology underlying the

testimony is scientifically valid.” Id. at 592–93.

       Providing “general observations” about how the trial court should assess the validity

and reliability of scientific expert testimony, the Court set forth four factors that a judge

may consider: (1) whether the theory or technique “can be (and has been) tested”; (2)

“whether the theory or technique has been subjected to peer review and publication”; (3)

“the known or potential rate of error”; and (4) “general acceptance.” Id. at 593–94. The

Court clarified that this reliability assessment “does not require, although it does permit,

explicit identification of a relevant scientific community and an express determination of

a particular degree of acceptance within that community.” Id. at 594 (citation omitted).


                     (a) the expert’s scientific, technical, or other specialized
                         knowledge will help the trier of fact to understand
                         the evidence or to determine a fact in issue;
                     (b) the testimony is based on sufficient facts or data;
                     (c) the testimony is the product of reliable principles
                         and methods; and
                     (d) the expert has reliably applied the principles and
                         methods to the facts of the case.

                                              3
The Court explained that the Daubert approach to FRE 702 is “a flexible one,” but

emphasized that the focus “must be solely on principles and methodology, not on the

conclusions that they generate.” Id. at 594–95.

       In General Electric Co. v. Joiner, 522 U.S. 136 (1997)—which we drew from in

Blackwell v. Wyeth, 408 Md. 575 (2009), as part of our Frye-Reed analysis—the Supreme

Court elaborated on Daubert. It held that a trial court properly excluded expert testimony

opining that the plaintiff’s exposure to polychlorinated biphenyls caused his lung cancer.

Id. at 146–47. The Court rejected the argument that Daubert only permits a trial court to

evaluate the methodology of the studies and not the experts’ conclusions. Clarifying

Daubert, the Court explained, “Trained experts commonly extrapolate from existing data.

But nothing in [ ] Daubert . . . requires a district court to admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert.” Id. at 146. Rather, the

Court reasoned that a “court may conclude that there is simply too great an analytical gap

between the data and the opinion proffered.” Id.

       In Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), the Supreme Court again

clarified the reach of Daubert. In considering whether an engineer’s testimony about the

cause of a tire blowout was subject to Daubert’s reliability analysis, the Court held that

Daubert’s “gatekeeping” standard applied to all testimony governed by FRE 702—

“scientific,” “technical,” and “other specialized” testimony. Id. at 147–49. The Court did

not find “a convincing need” to distinguish between scientific and other types of

specialized testimony. Id. at 148. It explained that no matter the precise type of specialized

testimony, the trial court’s effort to assure that it is “reliable and relevant” will help the


                                              4
jury evaluate its value. Id. at 149. The Court also emphasized that “the trial judge must

have considerable leeway in deciding in a particular case how to go about determining

whether particular expert testimony is reliable.” Id. at 152. Accordingly, it held that a trial

court is not required to consider any or all of the Daubert factors in making its reliability

determination—they were “meant to be helpful, not determinative.” Id. at 151.

       Since Daubert was decided, the majority of states have departed from the Frye

standard in favor of the Supreme Court’s more flexible approach.3 See generally Alice B.


       3
         Thirty-eight states have either explicitly adopted Daubert or held that its factors
are persuasive in evaluating expert witness testimony. Ga. Code Ann. § 24-7-702(f) (West
2013); Colbert Cty. Nw. Alabama Health Care Auth. v. RegionalCare Hosp. Partners, Inc.,
195 So. 3d 948, 960 (Ala. Civ. App. 2015); State v. Coon, 974 P.2d 386, 394–95 (Alaska
1999); State v. Bernstein, 349 P.3d 200, 203 (Ariz. 2015); Farm Bureau Mut. Ins. Co. of
Ark., Inc. v. Foote, 14 S.W.3d 512, 519 (Ark. 2000); People v. Shreck, 22 P.3d 68, 77
(Colo. 2001); State v. Porter, 698 A.2d 739, 746 (Conn. 1997); M.G. Bancorporation, Inc.
v. Le Beau, 737 A.2d 513, 521–22 (Del. 1999); State v. Vliet, 19 P.3d 42, 53 (Haw. 2001);
Weeks v. Eastern Idaho Health Servs., 153 P.3d 1180, 1184 (Idaho 2007); Malinski v. State,
794 N.E.2d 1071, 1084 (Ind. 2003); Leaf v. Goodyear Tire & Rubber Co., 590 N.W.2d
525, 533 (Iowa 1999); State v. Sasser, 391 P.3d 698, 708 (Kan. 2017); Toyota Motor Corp.
v. Gregory, 136 S.W.3d 35, 39 (Ky. 2004), as amended (June 14, 2004); Cheairs v. State
Dep’t of Trans. & Dev., 861 So. 2d 536, 540–43 (La. 2003); Commonwealth v. Lanigan,
641 N.E.2d 1342, 1349 (Mass. 1994); Gilbert v. DaimlerChrysler Corp., 685 N.W.2d 391,
408 (Mich. 2004); Watts v. Radiator Specialty Co., 990 So. 2d 143, 147 (Miss. 2008); State
Bd. of Registration for Healing Arts v. McDonagh, 123 S.W.3d 146, 155 (Mo. 2003) (en
banc); State v. Price, 171 P.3d 293, 298 (Mont. 2007) (applying Daubert only to “novel
scientific evidence”); Schafersman v. Agland Coop, 631 N.W.2d 862, 876 (Neb. 2001);
Higgs v. State, 222 P.3d 648, 659 (Nev. 2010); Baxter v. Temple, 949 A.2d 167, 173 (N.H.
2008); State v. Alberico, 861 P.2d 192, 203 (N.M. 1993); State v. McGrady, 787 S.E.2d 1,
5 (N.C. 2016); Miller v. Bike Athletic Co., 687 N.E.2d 735, 740–42 (Ohio 1998); Christian
v. Gray, 65 P.3d 591, 600 (Okla. 3003), as corrected (Feb. 24, 2003); State v. O’Key, 899
P.2d 663, 680 (Or. 1995); DiPetrillo v. Dow Chem. Co., 729 A.2d 677, 686 (R.I. 1999);
Kostel v. Schwartz, 756 N.W.2d 363, 387 (S.D. 2008); McDaniel v. CSX Transp., Inc., 955
S.W.2d 257, 265 (Tenn. 1997); E. I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d
549, 556 (Tex. 1995); Gunn Hill Dairy Properties, LLC v. Los Angeles Dep’t of Water &
Power, 269 P.3d 980, 990 (Utah App. 2012); State v. Brooks, 643 A.2d 226, 229 (Vt. 1993);
Hasson v. Commonwealth, No. 0403-05-4, 2006 WL 1387974, at *10 (Va. Ct. App. May

                                              5
Lustre, Post-Daubert Standards for Admissibility of Scientific and Other Expert Evidence

in State Courts, 90 A.L.R. 5th 453 annots. (2001) (collecting cases). A small minority of

states either adhere to the traditional Frye standard or implement a modified Frye test.4

                     Maryland’s Recent Frye-Reed Jurisprudence

       Despite other jurisdictions’ adoption of Daubert, we have continued to use the Frye-

Reed standard to evaluate expert testimony based on a scientific method or technique. The

Committee Note to Maryland Rule 5-702, which was adopted one year after the Supreme

Court decided Daubert, explains that the Rule “is not intended to overrule” Frye-Reed. It

further states, “The required scientific foundation for the admission of novel scientific

techniques or principles is left to development through case law.” A review of our recent

case law demonstrates that we have modified our application of Frye-Reed such that our


23, 2006); Wilt v. Buracker, 443 S.E.2d 196, 203 (W.Va. 1993); Bayer ex rel. Petrucelli v.
Dobbins, 885 N.W.2d 173, 180 (Wis. App. 2016); Bunting v. Jamieson, 984 P.2d 467, 471
(Wyo. 1999); see also H.B. 153, 99th Gen. Assemb., 1st Reg. Sess. (Mo. 2017) (adopting
expert witness rule identical to FRE 702). Maine and South Carolina apply factors similar
to Daubert’s in interpreting their expert witness rules. Searles v. Fleetwood Homes of
Penn., Inc., 878 A.2d 509, 516 (Me. 2005); State v. Council, 515 S.E.2d 508, 518 (S.C.
1999).
       4
         Eight states apply a traditional or modified Frye test. Ill. R. Evid. 702; People v.
Leahy, 882 P.2d 321, 331 (Cal. 1994) (rejecting Daubert standard in favor of “more
‘conservative’ Frye approach”); Marsh v. Valyou, 977 So. 2d 543, 546–51 (Fla. 2007)
(adhering to Frye); Doe v. Archdiocese of St. Paul, Minneapolis, 817 N.W.2d 150, 168
(Minn. 2012) (conducting both Frye and reliability analyses); State v. Chun, 943 A.2d 114,
136 (N.J. 2008) (applying Frye in criminal cases); Cornell v. 360 W. 51st St. Realty, LLC,
9 N.E.3d 884, 898–901 (N.Y. 2014) (applying Frye to both scientific methods and
conclusions); Commonwealth v. Puksar, 951 A.2d 267, 274–77 (Pa. 2008) (analyzing
expert testimony under Frye); Anderson v. Akzo Nobel Coatings, Inc., 260 P.3d 857, 861–
62 (Wash. 2011) (adhering to Frye). North Dakota does not use Frye or Daubert to
interpret its rule regarding expert witness testimony. State v. Hernandez, 707 N.W.2d 449,
462 (N.D. 2005) (Crothers, J., concurring).

                                             6
analysis has gradually moved towards the federal Daubert approach. We have adjusted

our application of Frye-Reed in two main ways.

       First, we have liberally applied the Frye-Reed analysis to testimony based on any

scientific principle—new or old. In Clemons v. State, 392 Md. 339 (2006), after setting

forth the Frye-Reed standard as one “which makes evidence emanating from a novel

scientific process inadmissible absent a finding that the process is generally accepted by

the relevant scientific community,” we applied it to comparative bullet lead analysis,

which, as we explained, was first created over 40 years earlier. Id. at 343, 365 (emphasis

added). In State v. Baby, 404 Md. 220 (2008), we held that testimony regarding rape

trauma syndrome was subject to Frye-Reed after noting that the syndrome was first

recognized in 1974. Id. at 271, 267. Thus, like Daubert, we have implicitly recognized

that a trial judge’s gatekeeping function should not be limited to new scientific theories—

old “junk science” should be kept out of our courts as well.

       We have also suggested that all testimony based on scientific techniques is subject

to Frye-Reed by encouraging trial courts to take judicial notice when a scientific method is

well-established in the relevant community, rather than skipping Frye-Reed because the

method is not novel. See, e.g., Montgomery Mutual Insurance Co. v. Chesson (Chesson I),

399 Md. 314, 327 (2007); Wilson v. State, 370 Md. 191, 201 (2002) (“Where the validity

and reliability of a scientific technique is so broadly and generally accepted within the

scientific community, as is the case of ballistic tests, blood tests, and the like, a trial court

may take judicial notice of its reliability.” (citation omitted)). In Dixon v. Ford Motor Co.,

433 Md. 137 (2013), for example, we stated that a Frye-Reed analysis is required “only


                                               7
when the proposed expert testimony involves a ‘novel scientific method.’”5 Id. at 149–50.

Subsequently, however, we took judicial notice of the scientific principle’s general

acceptance:

              We may take judicial notice from our own decisions that the
              scientific community accepts the proposition that exposure to
              asbestos may cause mesothelioma. That is not a novel
              scientific principle. More than 20 years ago, in Eagle–Picher
              v. Balbos, 326 Md. 179, 194 n.7 (1992), based on evidence in
              the case, we flatly rejected the assertion that mesothelioma
              cannot be caused by exposure to chrysotile asbestos. Thus,
              [the expert’s] opinion that exposure to chrysotile asbestos in
              Ford brakes may cause mesothelioma also is not a novel
              scientific principle.

Id. at 150 (footnote omitted).

       Second, we have modified the reach of Frye-Reed—inching closer to the federal

Daubert standard—by using it not only to evaluate scientific methods, but also to assess

scientific conclusions. In Wilson v. State, we applied the Frye-Reed analysis to expert

testimony opining that there was a one-in-four-million chance that both the defendant’s

children had died from Sudden Infant Death Syndrome (“SIDS”). 370 Md. at 200.

Although the expert witness had used the product rule—a well-established method for


       5
          Despite our repeated assertions that Frye-Reed applies only to new scientific
methods, we have never defined what constitutes a new or novel scientific method. See
Montgomery Mut. Ins. Co. v. Chesson, 399 Md. 314, 327 (2007) (explaining that Frye-
Reed requires a party to “establish first that any novel scientific method is reliable and
accepted generally in the scientific community before the court will admit expert testimony
based upon [it]” (citation omitted)); Clemons v. State, 392 Md. 339, 363 (2006) (explaining
that Reed adopted a standard for the admission of “novel scientific techniques”); Wilson v.
State, 370 Md. 191, 201 (2002) (“[P]rior to the admission of expert testimony based on the
application of new scientific techniques, it must be first established that the particular
scientific method is itself reliable.” (citation omitted)). We have never held that a scientific
method is not subject to Frye-Reed because it is not new.

                                               8
calculating probability among independent events—we held that his testimony did not pass

muster under Frye-Reed because “there is not general agreement in the medical community

that multiple SIDS deaths in a single family” are independent. Id. at 209. In conducting

our analysis, we sought to determine whether there was “general agreement in the scientific

community as to the relationship between SIDS deaths within a single family.” Id. In

other words, we sought to determine whether the expert’s intermediary conclusion—which

then led him to use the product rule—was generally accepted.

       In Chesson I, we held that Frye-Reed applied to medical opinion testimony

describing a causal link between mold exposure and certain health effects. 399 Md. at 328.

We disagreed with the Court of Special Appeals, which had concluded that a “doctor’s

opinion as to the etiology of his patient’s arthritis is simply not the type of thing

contemplated by the phrase ‘new and novel scientific technique.’” Id. at 324 (citation

omitted). Emphasizing the similarity between this case and Wilson, we explained that

because “the expert witness offered a medical opinion that was based on an underlying

scientific principle,” his testimony was subject to Frye-Reed. Id. at 330–31. Accordingly,

we held that the trial court erred in admitting the expert testimony without conducting a

Frye-Reed analysis and remanded for the trial court to hold a Frye-Reed hearing. Id. at

333. To support our conclusion, we cited to a number of state and federal court cases

applying the Daubert factors to evaluate expert testimony regarding mold exposure. Id at

330–31.

       In Blackwell, we conducted a Frye-Reed analysis but drew extensively from case

law stemming from Daubert in doing so. We explained that the strength of a scientific


                                            9
theory depends on “the reliability of the analytical framework utilized by [the] expert.” Id.

at 605 (emphasis in original). Adopting language from Joiner, we described an “analytical

gap” between the expert’s data and his conclusions. Id. at 606–10. We reasoned that Frye-

Reed requires the expert to have drawn a conclusion “appropriate to the underlying data

and methods,” and thus broadened the reach of the Frye-Reed standard beyond

methodology. Id. at 606 (citation omitted). Quoting Joiner, we emphasized that even when

an expert’s data was collected through a generally accepted methodology, which would

otherwise satisfy Frye-Reed, a trial court is not required to “admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert.” Id. (emphasis in original).

       Our discussion of Frye-Reed in Blackwell—just like the Majority’s analysis of Dr.

Garmoe’s opinion here—demonstrates the overlap between Frye-Reed and Maryland Rule

5-702, which governs the admissibility of all expert testimony. As we explained in Reed,

our Frye-Reed test serves as only a threshold inquiry for certain types of scientific

testimony. That testimony must also pass through Rule 5-702, which provides:

              Expert testimony may be admitted, in the form of an opinion
              or otherwise, if the court determines that the testimony will
              assist the trier of fact to understand the evidence or to
              determine a fact in issue. In making that determination, the
              court shall determine (1) whether the witness is qualified as an
              expert by knowledge, skill, experience, training, or education,
              (2) the appropriateness of the expert testimony on the particular
              subject, and (3) whether a sufficient factual basis exists to
              support the expert testimony.

(Emphasis added.) The third prong of this analysis—sufficient factual basis—has been

interpreted to include two subfactors: an adequate supply of data and a reliable

methodology. Roy v. Dackman, 445 Md. 23, 42–43 (2015) (citation omitted); see also


                                             10
Exxon Mobil Corp. v. Ford, 433 Md. 426, 478 (2013). To satisfy Rule 5-702(3), “an expert

opinion must provide a sound reasoning process for inducing its conclusion from the

factual data and must have an adequate theory or rational explanation of how the factual

data led to the expert’s conclusion.” Ford, 433 Md. at 481 (citation and internal quotation

marks omitted).

       In Blackwell’s Frye-Reed discussion, we acknowledged that “reliability . . . affect[s]

whether a scientific theory is accepted in the field in which it is offered.” 408 Md. at 584.

We turned to federal case law to define the contours of this term because of Daubert’s

emphasis on reliable expert testimony. Id. at 604–07. We concluded that the expert’s

testimony was inadmissible under Frye-Reed, in part, because his research was not “based

upon sound methodology.” Id. at 609. Thus, our evaluation of whether a conclusion was

generally accepted included inquiry as to whether the methodology used was reliable—one

of the 5-702(3) subfactors. See Roy, 445 Md. at 42–43. Accordingly, to determine the

admissibility of expert testimony under our direction in Blackwell, a trial court may have

to analyze the reliability of an expert’s methodology twice—once under Frye-Reed and

again under Rule 5-702(3). Adopting the Daubert approach and confining our evaluation

of scientific expert testimony to the requirements of Rule 5-702 would eliminate this

repetition.

       Legal scholars have widely debated the advantages and drawbacks of both the Frye

and Daubert standards. See, e.g., Edward K. Cheng & Albert H. Yoon, Does Frye or

Daubert Matter? A Study of Scientific Admissibility Standards, 91 Va. L. Rev. 471 (2005);

Edward J. Imwinkelried, The Epistemological Trend in the Evolution of the Law of Expert


                                             11
Testimony: A Scrutiny at Once Broader, Narrower, and Deeper, 47 Ga. L. Rev. 863 (2013);

Henry G. Miller, The Daubert Debacle, 77 N.Y. St. B.J., Mar.–Apr. 2005, at 24. Neither

standard is perfect. But I am not convinced that Maryland judges will be any less diligent

in excluding unreliable expert testimony from the courtroom under Daubert. Indeed, some

commentators have concluded that trial judges applying Daubert have excluded more

expert testimony by “scrutiniz[ing] scientific evidence more closely.” Cheng & Yoon,

Does Frye or Daubert Matter?, supra, at 472 (citing Lloyd Dixon & Brian Gill, Changes

in the Standards for Admitting Expert Evidence in Federal Civil Cases Since the Daubert

Decision, xv (2001); Carol Krafka et al., Judge and Attorney Experiences, Practices, and

Concerns Regarding Expert Testimony in Federal Civil Trials, 8 Psychol., Pub. Pol’y & L.

309, 330–31 (2002)). I am confident that Daubert’s more flexible approach will aid trial

courts in their gatekeeping function without tipping the scales in favor of either plaintiffs

or defendants.

       I am persuaded in part by the recent opinion of the D.C. Court of Appeals, which

departed from its longstanding application of Frye in favor of the Daubert standard.

Motorola Inc. v. Murray, 147 A.3d 751, 757 (D.C. 2016). In adopting the text of FRE 702,

the court reasoned that the “ability to focus on the reliability of principles and methods,

and their application, is a decided advantage that will lead to better decision-making by

juries and trial judges alike.”6 Id. The D.C. Court of Appeals acknowledged that Daubert’s


       6
         In the absence of legislative action, the D.C. Court of Appeals “is the final
authority for establishing the evidentiary rules for the Superior Court of the District of
Columbia.” Motorola Inc. v. Murray, 147 A.3d 751, 752 n.2 (D.C. 2016) (quoting Laumer
v. United States, 409 A.2d 190, 195 n.7 (D.C. 1979) (en banc)).

                                             12
flexible standard will inevitably produce “[s]ome inconsistency,” but explained that it will

more accurately distinguish “good science” from “bad science” than Frye’s general

acceptance test. Id. at 756. As another court reasoned when it adopted the Daubert

standard, focusing only on general acceptance is “both unduly restrictive and unduly

permissive.” State v. Coon, 974 P.2d 386, 394 (Alaska 1999). “[I]t excludes scientifically

reliable evidence which is not yet generally accepted, and admits scientifically unreliable

evidence which although generally accepted, cannot meet rigorous scientific scrutiny.” Id.

at 393–94. I agree. Additionally, I believe that conforming our approach to that taken by

the majority of jurisdictions will allow Maryland courts to draw from and contribute to the

broad base of case law grappling with scientific testimony. See Motorola, 147 A.3d at 757

(noting that adopting Daubert will allow D.C. courts to “learn from the decisions of other

courts which apply [FRE] 702 or its state counterparts”).

       The evolution of our Frye-Reed doctrine to both maintain the general acceptance

test and include a check for an “analytical gap” has muddied our approach to expert

testimony. See Nancy E. Bonifant, Note, Blackwell v. Wyeth: It’s Our Courtroom and

We’ll Frye (Only) If We Want To—The Maryland Court of Appeals’s Unstated Adoption of

Daubert, 69 Md. L. Rev. 719 (2010). The Majority opinion continues this trend by first

laying out our Frye-Reed standard but then applying the “analytical gap” analysis from the

Supreme Court’s Daubert jurisprudence. Maj. Slip. Op. at 20, 22–32. In my view, we

should follow the majority of states and acknowledge our implicit adoption of Daubert. I

would do away with Frye-Reed and hold that the Daubert factors used to interpret FRE




                                            13
702 are persuasive in interpreting Rule 5-702.7 Rule 5-702(3) serves as a sufficient

bulwark for preventing shoddy scientific testimony from flooding our courtrooms. See

Rochkind v. Stevenson, No. 76, 2017 WL 2952984, at *4–8 (Md. July 11, 2017) (holding

that expert testimony was inadmissible under Rule 5-702(3) due to an “analytical gap”).

       In reaching this conclusion, I am mindful of the principle of stare decisis, which

“promotes the evenhanded, predictable, and consistent development of legal principles,

fosters reliance on judicial decisions, and contributes to the actual and perceived integrity

of the judicial process.” Conover v. Conover, 450 Md. 51, 64 (2016) (quoting Livesay v.

Balt. Cty., 384 Md. 1, 14 (2004)). We have acknowledged, however, that stare decisis “is

not an inexorable command.” Id. at 65 (quoting Bozman v. Bozman, 376 Md. 461, 493–94

(2003)). Rather, we have recognized two circumstances in which it is appropriate to depart

from stare decisis: “(1) when the prior decision is clearly wrong and contrary to established

principles[;] or (2) when the precedent has been superseded by significant changes in the

law or facts.” Id. (internal quotation marks omitted) (quoting DRD Pool Serv., Inc. v.

Freed, 416 Md. 46, 64 (2010)). Here, I would find that the second circumstance applies.

The federal courts’ adoption of Daubert, coupled with our own jurisprudential drift towards

the Daubert standard, supports our departure from Frye-Reed.

       Chief Judge Barbera and Judge McDonald authorize me to state that they agree with

the views expressed in this concurring opinion.



       7
         As the Court of Special Appeals has already acknowledged, Rule 5-702 and our
interpreting decisions are consistent with the language of FRE 702. Wood v. Toyota Motor
Corp., 134 Md. App. 512, 523 n.13 (2000).

                                             14